Exhibit 10.1
WAIVER AND RELEASE AGREEMENT
     I, Tracy D. Pagliara, understand my last day of employment with Gardner
Denver is August 25, 2008 (“Termination of Employment Date”), and I accept the
following, which Gardner Denver, Inc., including its agents, employees,
officers, directors, insurers, subsidiaries, affiliates, successors and assigns
(collectively “GDI”) promises to me, in consideration for the promises I make in
this Waiver and Release Agreement (this “Agreement”), and in satisfaction of any
and all obligations owed, financial or otherwise, due or payable to me by GDI:

  •   payment of the sum of Five Hundred and Ten Thousand and No/100’s Dollars
($510,000.00), a payment equivalent to seventy two (72) weeks of pay, to be made
payable to me in lump sum, less applicable withholdings, payable no earlier than
the first practicable payroll date occurring at least eight (8) days after my
acceptance of and signature on this Agreement;     •   payment of the sum of
Eighteen Thousand One Hundred and Sixty Six and 50/100’s Dollars ($18,166.50), a
payment equivalent to eighteen (18) months of COBRA medical insurance premiums,
to be made payable to me in lump sum, less applicable withholdings, payable no
earlier than the first practicable payroll date occurring at least eight
(8) days after my acceptance of and signature on this Agreement; and     •  
Other Benefits:

  o   My eligibility and right to payment under the GDI retirement savings plan
and supplemental excess defined contribution plan will be governed exclusively
by the terms and conditions of applicable plan document(s), using my Termination
of Employment Date as my separation from service and/or termination date as such
is defined in the applicable plan document(s); I understand that my
contributions and the company contributions will cease on my Termination of
Employment Date.     o   Any remaining stock options that have vested prior to
my Termination of Employment Date, but have not been exercised by me, may be
exercised until February 28, 2009. Thereafter, I have forfeited any vested but
unexercised options. Vesting on all unvested options terminates on my
Termination of Employment Date, except that all unvested options which are
scheduled to vest in February 2009 will be treated as vested, effective on their
respective vest dates in February 2009.     o   Any unvested restricted stock
and restricted stock units terminate on my Termination of Employment Date,
except that the unvested restricted stock which is scheduled to vest in
February 2009 will be treated as vested, effective on the vest date.

 



--------------------------------------------------------------------------------



 



Waiver and Release Agreement
Page 2 of 5

  o   My participation in any GDI bonus plan, including but not limited to the
Executive Annual Bonus Plan and the Long-Term Incentive Plan, will cease as of
my Termination of Employment Date. I will receive full payment of the amount
that would have been otherwise payable if my eligibility continued under the
2008 Executive Annual Bonus Plan and the 2006 Long-Term Cash Bonus Opportunity
if, and to the extent, the financial conditions for these bonus payments are met
as of December 31, 2008, payable no later than March 15, 2009.     o   I
understand that I am eligible to receive outplacement services through a firm of
my choosing at GDI’s expense (up to an amount no greater than $25,000.00) to
assist me in finding a new position. I further understand GDI will also
reimburse me for reasonable travel expenses associated with such outplacement
services, subject to the overall $25,000.00 limit described in the preceding
sentence.     o   I understand that I will continue to receive GDI’s executive
tax return preparation service regarding my 2008 tax return and tax planning
services through Rubin Brown, up to an aggregate amount no greater than
$6,000.00.     o   I understand that the payments hereunder are inclusive of any
and all vacation pay entitlements.     o   In lieu of any and all other future
variable compensation, including but not limited to equity compensation and
Long-Term Cash Bonus Opportunities, I will receive payment of the sum of One
Hundred and Thirty Thousand and No/100’s Dollars ($130,000.00), less applicable
withholdings, payable no earlier than the first practicable payroll date
occurring at least eight (8) days after my acceptance of and signature on this
Agreement.     o   I understand that all other company benefits cease on my
Termination of Employment Date.

     (1.) Complete and General Release. I understand this is a complete and
general release. In exchange for the promises made by GDI in this Agreement,
which I acknowledge are sufficient, I, for myself and my heirs, executors,
administrators, successors and assigns, release and forever discharge and
promise not to sue GDI with respect to any claims (including without limitation,
causes of action, suits, debts, sums of money, controversies, agreements,
promises, damages, costs, losses, expenses and demands whatsoever, at law or in
equity, or before any federal, state or local administrative agency, whether
known or unknown, whether accrued or unaccrued, whether contingent or certain)
which I now have, or any claims whatsoever which may hereafter accrue on account
of the events, circumstances or occurrences related to my employment and
separation from employment with GDI up to and including the effective date of
this release, including without limitation any claims such as claims under the
Age Discrimination in Employment Act, of 1967, 29 U.S.C. § 621, et seq.; Title
VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000-e et seq.; the Employee
Retirement Income Security Act, 29 U.S.C. § 1001, et seq.; the Americans with
Disabilities Act, 42 U.S.C. § 12101, et seq.; the Family and Medical Leave Act;
29 U.S.C. § 1981; any applicable law under the laws of the State of Illinois;
breach of

 



--------------------------------------------------------------------------------



 



Waiver and Release Agreement
Page 3 of 5
contract; any intentional or negligent tort; conversion; wrongful discharge;
retaliation; intentional infliction of emotional distress; outrage; any claims
for present or future effects of past events or actions, and any claims for the
violation of any other federal, state, local or other applicable law. I am not
releasing rights or claims that may arise after the date this release is signed.
     (2.) Return of All GDI Property. I also agree that on my Termination of
Employment Date, I will return to my immediate supervisor all property of GDI,
including but not limited to keys, access cards, electronics, storage media,
machinery, computer files and documents, and any other property of GDI’s in my
possession related to GDI’s business or customer information.
     (3.) No Admission of Liability. In further consideration of the promises
made by GDI in this Agreement, I expressly acknowledge that GDI’s promises
described above shall not be considered an admission of liability in any manner
whatsoever; and that such promises also represent payment in full satisfaction
of all claims or potential claims for separation pay, costs, expenses and
attorneys’ fees arising out of or pertaining to my employment with GDI.
     (4.) Indemnification of Tax Liability. In further consideration of the
promises made by GDI in this Agreement, I further acknowledge and agree that any
tax consequence resulting from any payment and benefit described above is solely
my responsibility, and I further agree to indemnify GDI for any tax liability,
penalty or interest GDI may incur as a result of any such payment and benefit.
     (5.) Employee Non-Disclosure Agreement and the Invention Assignment
Agreement. I hereby certify that I have complied with and will continue to
comply with all the terms of the Employee Non-Disclosure Agreement and the
Invention Assignment Agreement signed by me with GDI and acknowledge my
obligations thereunder to maintain the confidentiality of confidential and
proprietary information received or learned by me during my employment with GDI.

 



--------------------------------------------------------------------------------



 



Waiver and Release Agreement
Page 4 of 5
     (6.) Cooperation. I also agree that I will cooperate with GDI and its
attorneys in the prosecution or defense of any litigation, or matters concerning
which litigation subsequently arises, which occurred or accrued during my
employment, and I understand that I will be reimbursed for reasonable expenses
incurred through such cooperation.
     (7.) Non-solicitation. I further agree that I will not, for a period of one
(1) year following my separation from service, solicit, call upon for business
purposes, take away or attempt to take away, directly or indirectly, any
customers or employees of GDI, either for myself or as an employee of any
person, firm, or corporation or other entity engaged in, or planning to engage
in an industry competitive with GDI. I acknowledge and agree that my breach of
the covenants contained in this paragraph will cause immediate and irreparable
harm to GDI, that the restrictions of this paragraph are reasonable, and that
GDI shall be entitled to injunctive relief to arrest any continuing breach of
this paragraph and to actual and consequential damages resulting therefrom.
     (8.) SEC Compliance. I also understand and agree that for the six
(6) months following my Termination of Employment Date, I will remain subject to
Section 16 of the Securities and Exchange Act of 1934 with respect to certain
transactions in GDI stock. In addition, I agree to refrain from making open
market purchases or sales of GDI stock while I am in possession of material,
non-public information about GDI. Accordingly, I will be required to obtain
pre-clearance from GDI’s Corporate Secretary prior to engaging in purchases or
sales of GDI stock through February 28, 2009. Failure to abide in this
requirement will result in the immediate forfeiture of my remaining stock
options and restricted stock.
     (9.) Payment. I agree that any payment, reimbursement and benefit provided
for under this Agreement shall be paid and provided pursuant to the terms stated
above, but in no event shall any such payment or reimbursement be made or
benefit provided later than March 15 of the calendar year occurring after the
termination of employment contemplated by this Agreement. Further, to the extent
that any of the cash amounts or other benefits provided for in this Agreement
constitute a reimbursement or in-kind benefit, I agree that such reimbursement
or in-kind benefit is (1) only for such expenses incurred during the period of
time specified; (2) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during a calendar year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year; and (3) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.
     (10.) Interpretation and Severability. I agree that all terms and
conditions of this Agreement applicable to any non-qualified deferred
compensation shall be construed to be in accordance with the non-qualified
deferred compensation requirements for an involuntary termination under
Section 409A of the Internal Revenue Code, including but not limited to its
short term deferral exception, and any offending or non-compliant terms shall be
amended, voided and/or reformed to the extent necessary to comply with
Section 409A. I further agree that if any part or provision of this Agreement is
deemed by any court to be unlawful or void or voidable for any reason, the
remainder shall remain in full force and effect.

 



--------------------------------------------------------------------------------



 



Waiver and Release Agreement
Page 5 of 5
     (11.) Assignment. I agree that GDI may assign its rights and privileges
under this Agreement without my express consent, and GDI’s rights under this
Agreement will automatically inure to the benefit of any successor of GDI.
     (12.) Consideration Period. I understand I have the right to consult with
an attorney before executing this Agreement. I acknowledge and agree that I have
been provided twenty-one (21) days within which to consider whether I should
accept and sign this Agreement and waive and release all claims and rights
arising under the Age Discrimination in Employment Act (“ADEA”). If I accept and
sign this Agreement within twenty-one (21) days of receiving it, I shall have an
additional seven (7) days within which to revoke this Agreement. Revocation must
be in writing, delivered by Federal Express next-day delivery, directed to
Jeremy T. Steele, 1800 Gardner Expressway, Quincy, Illinois 62305 and must say,
“I hereby revoke my signature on the General Release and Waiver Agreement dated
August 25, 2008.” I agree that this Agreement is written in plain and
understandable language, and that I have read and understand it.
     (13.) Entire Agreement. I represent and warrant that no promise, inducement
or agreement that is not contained in this Agreement has been made to me and
that this Agreement contains the entire agreement between GDI and me.
     (14.) Choice of Law. Finally, I agree that this Agreement will be governed
by and construed in accordance with the laws of the State of Illinois, and that
any action concerning this agreement (other than an action brought by GDI to
enforce the non-disparagement, confidentiality, or non-solicitation provisions,
which may be brought in any court of competent jurisdiction) must be brought in
Adams County, Illinois.
     SIGNED, SEALED and DELIVERED this, the 27th day of August 2008.

     
 
  /s/ Tracy D. Pagliara
 
   
 
  Tracy D. Pagliara
 
   
STATE OF ILLINOIS
  ) 
 
  ) 
COUNTY OF ADAMS
  ) 

     I, the undersigned notary public in and for said county in said state,
certify that the individual whose name is signed to this Agreement above, and
who is known to me, acknowledged before me on this day that, being informed of
the contents of this Agreement, the individual executed the same voluntarily on
this day.
     Given under my hand and official seal this, the 27th day of August, 2008.
/s/ Debra L. Baucom
Notary Public
My commission expires: 12/29/11

 